                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF KENTUCKY
                   CENTRAL DIVISION at LEXINGTON

                                   )
                                   )           MDL No. 1877
                                   )
IN RE CLASSICSTAR MARE LEASE       )           Master File:
LITIGATION                         ) Civil Action No. 5:07-cv-353-JMH
                                   )
NEIL AND ANNE BAKER, et al.,       )
                                   )
     Plaintiffs,                   ) Civil Action No. 5:08-321-JMH
                                   )
v.                                 )
                                   )
DAVID PLUMMER, et al.,             )
                                   )
     Defendants,                   )


                    MEMORANDUM OPINION & ORDER

                            *** *** ***

     This matter is before the Court on the Motion to Dismiss filed

by Defendant John Parrott [DE 33].         Plaintiffs have filed a

Response [DE 176], and Defendant has filed a Reply [DE 181] in

further support of his motion. 1

                                     I.

     Plaintiffs aver that the various defendants, acting together,

defrauded them and other unsuspecting individuals and businesses

out of more than five hundred million dollars ($500,000,000.00).

Plaintiffs aver that Defendant Parrott, among others, played a role

in devising, perpetrating, carrying out, marketing and/or covering


     1The Motion is moot as to all other moving Defendants, who
have been terminated as participants in this action for a variety
of reasons during the pendency of the case.
up the fraudulent Mare Lease Program scheme to individual and

business investors, including Plaintiffs.

     Plaintiffs aver that defendant David Plummer owned Classic

Breeders, LLC. See Complaint, at ¶¶61-64. Classic Breeders, LLC was

later acquired by GeoStar, the name was changed to ClassicStar, LLC

(“ClassicStar”). See Complaint, at ¶ 65. Robinson, Parrott and

Ferguson owned the primary interests in GeoStar and controlled it.

See Complaint, at ¶ 40. ClassicStar’s affairs were conducted

through its parent and/or subsidiary companies, such as ClassicStar

Farms, LLC, and ClassicStar Farms, Inc. See, e.g., Complaint, at ¶

67. The Mare Lease Programs were represented as a method of

participating   in   the   thoroughbred   horse   industry,   wherein   a

participant would (1) lease the rights to a mare for a breeding

season, (2) select a stallion nomination to sire a foal with the

leased mare and (3) retain or sell the resulting – and presumably

extremely valuable – thoroughbred foal. See Complaint at ¶ 54. The

purported arrangement usually included the price of board and

insurance for the mare and/or resultant foal. Id. This lease

arrangement was touted as having beneficial tax consequences for

the participant, which were represented by the defendants to be

compliant with the Internal Revenue Code. See, e.g., Complaint, at

¶¶ 71, 85, 92, 113, 131.

     After   GeoStar’s     acquisition    of   Classic   Breeders,   LLC,

ClassicStar began selling many more Mare Lease Programs than the


                                   2
thoroughbred interests owned by ClassicStar could support.                    See,

e.g., Complaint, at ¶ 5, 68, 99. Defendants, including Parrott,

intentionally    oversold      the     Mare    Lease    Programs    knowing   that

ClassicStar, ClassicStar Farms, LLC or ClassicStar Farms, Inc. did

not own enough thoroughbred mare interests sufficient to support

the number of Mare Lease Programs sold. See Complaint, at ¶ 6. The

defendants, including the Parrott, worked together to aggressively

market the Mare Lease Programs to individuals and business with

significant incomes and assets, despite the fact that they knew

that ClassicStar, ClassicStar Farms, LLC or ClassicStar Farms, Inc.

did not own enough thoroughbred mare interests sufficient to

support   the   number   of     Mare    Lease     Programs    sold.   See,    e.g.,

Complaint, at ¶¶ 2, 68, 99.

      These parties frequently sent correspondence, made or received

telephone calls, and certainly received funds from investors using

the mail and wires, all in order to make this plan work.                 In order

to   conceal    the   fact     that    the     Programs    were    unsustainable,

participants were urged by defendants to exchange their Mare Lease

Program   interests      for     other        supposedly     valuable   business

opportunities    with    entities       related    to     and/or   controlled   by

defendants and obscuring the fact that the exact same mares were

being marketed and leased to multiple investors at the same time.

See, e.g., Complaint, at ¶ 5, 111.




                                         3
     For his part, Parrott owned a “primary interest” in GeoStar,

was an officer and/or director of GEEI, took “active roles in the

management of ClassicStar’s sale and promotion of the Mare Lease

Programs,” including the review of marketing materials and the

negotiation of commission contracts with salespeople. Compl., ¶¶

40, 42, 76-77.         GeoStar received proceeds from the sales of

ClassicStar     Mare   Lease    Programs       which    were     used    to   fund   its

operations and, by extension, so did Parrott.

                                        II.

     In evaluating a Rule 12(b)(6) motion, the factual allegations

of the Complaint “must be enough” that the right to relief is

“above the speculative level” and is “plausible on its face.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555-56 (2007); Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). If the complaint pleads facts

“merely consistent with” liability, it “stops short of the line

between possibility and plausibility of entitlement to relief.” Id.

“A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Id.

                                        III.

     In   his    motion   to    dismiss,      John     Parrott    argues      that   (1)

Plaintiffs=     RICO   claims    fail    as    they     fail     to     specify   which

subsection of RICO govern their claim and would, in any event, (2)

fail because Plaintiffs= have failed to properly plead a RICO


                                         4
enterprise.       He argues, as well, (3) that the RICO claims would

also fail because they fail to plead the underlying predicate acts

with the particularity required by Fed. R. Civ. P. 9(b) and that

(4) the 1962(a) claim fails because Plaintiffs have not pleaded an

injury directly related to the investment or use of illegally

obtained income.         Parrott next argues that (5) Plaintiffs= Colorado

Organized Crime Control Act (“COCCA”) claims fail for the same

reason as their RICO claims; (6) Plaintiffs= fraud claims fail for

failure to state their claims against him with the particularity

required    by    Fed.    R.   Civ.   P.     9(b);   (7)    Plaintiffs=    negligent

misrepresentation         claims      fail     as    they     have   not    alleged

misrepresentations made by him; (8) Plaintiffs= civil theft claim

fails because their fraud claims against him fail; (9) Plaintiffs=

accounting claim fails because they have not properly alleged that

Parrott entered into a contract with, owed a fiduciary duty to, or

received property from Plaintiffs; and (10) Plaintiffs= fraudulent

transfer claims against him should be denied.

     A.     RICO

     As an initial matter, the Complaint does not fail for failure

to specify which subsection of 18 U.S.C. ' 1962 was allegedly

violated.        Here, Plaintiffs aver that defendant violated the

statute by using money derived from alleged racketeering activity,

which is a violation of 1962(a), acquired or maintained an interest

or control of an alleged enterprise, which is a violation of


                                           5
1962(b), and conducted the affairs of an enterprise with which he

was associated by soliciting investments through mail fraud, which

is a violation of 1962(c), as well as participation in a conspiracy

to violate RICO, a violation of 18 U.S.C. ' 1962(d). The Complaint

alleges that: (1) the RICO defendants constituted an Enterprise

affecting interstate commerce; (2) each of the RICO defendants was

associated with or employed by the enterprise and each conspired to

and did as part of that employment or association conduct or

participate in the conduct of the Enterprise affairs through

engaging   in   a   pattern   of   racketeering   activity   in   order   to

misappropriate Plaintiffs= significant investments as income derived

from the Enterprise; (3) each of the RICO defendants conspired to

and did derive income from a pattern of racketeering activity

(including mail fraud), some of which was used to operate the

Enterprise, enabling the Enterprise to defraud Plaintiffs; and (4)

that the RICO defendants= actions violated 18 U.S.C. ' 1962. See

Complaint, && 425-435.

     These allegations, the details of which are accepted as true

for these purposes, clearly establish that: (1) the RICO defendants

used money derived from alleged racketeering activity, stating a

claim under 18 U.S.C. ' 1962(a); (2) the RICO defendants conducted

the affairs of the Enterprise by soliciting investments through

committing, inter alia, mail fraud, stating a claim under 18 U.S.C.

' 1962(c); and (3) there was an agreement among the RICO defendants


                                      6
to commit the aforementioned violations of 18 U.S.C. ' 1962,

stating a claim under 18 U.S.C. ' 1962(d). See H.G. Gallimore, Inc.

v. Abdula, 652 F.Supp. 437, 450 (E.D.Ill. 1987).                         Maybe just as

telling, Parrott recognizes that the Complaint pleads 18 U.S.C. '

1962(a), (c) and (d) claims). See Memo, at 5.                    The Court concludes

that Plaintiffs properly state RICO claims under 18 U.S.C. ' 1962

in their complaint, and the motion to dismiss must be denied in

this regard.

       Further, the Court concludes that Plaintiffs have pleaded an

“enterprise” distinct from the “persons” cognizable under the

statute. An Aenterprise@ includes any individual, partnership,

corporation, association, or other legal entity, and any union or

group of individuals associated in fact although not a legal

entity.     18    U.S.C.   '     1961(4).       For    RICO     purposes,    the    term

Aenterprise@      encompasses      not    only        legal     entities,    but    also

illegitimate associations-in-fact, and A[a]n enterprise must be

merely an ongoing organization, formal or informal.@ Russello v.

United States, 464 U.S. 16, 24 (1983); United States v. Turkette,

452 U.S. 576, 583 (1981); Fleischhauer v. Feltner, 879 F.2d 1290,

1297   (6th Cir.        1989).    By   contrast,        a     Aperson@   includes    any

individual or entity capable of holding a legal or beneficial

interest in property. 18 U.S.C. ' 1961(3). The Aperson@ and the

Aenterprise@ must be separate and different entities, since only

Apersons@   can    be    held    liable     for   RICO      violations,     while    the


                                            7
Aenterprise@ itself is not liable. Fleischhauer, 879 F.2d at 1296.

The corporate fiction has a role to play here for even where a

person owns 100% of a corporation=s shares that ownership does not

change the fact that the corporation and the owner are separate

legal entities. Id., 879 F.2d at 1297.

       Citing In re Tucker Freight Lines Inc., 789 F. Supp. 884 (W.D.

1991), Puckett v. Tennessee Eastman Co., 889 F.2d 1481 (6th Cir.

1989) and Yellow Bus Lines v. Drivers, Chauffeurs & Helpers Local

Union 639, 883 F.2d 132 (D.C. Cir. 1989), Parrott correctly states

that: (1) an Aenterprise@ may consist only of legal entities or

associations of individuals only, and not corporations5; and (2)

that Aan organization cannot join with its own members to do that

which it normally does and thereby form an enterprise separate and

apart from itself.@ See Memo, at 5-7. The Court disagrees, however,

with his assertion that there can be no RICO claim in this case

because the alleged enterprise consists merely of a corporate

entity (i.e., Classicstar) associated with its own employees or

agents carrying on the regular affairs of the corporation.      Id., at

7.

       The Aenterprise@ alleged is not ClassicStar, but rather the

AMare Lease Marketing Enterprise,@ which was comprised of the

following Apersons@: David Plummer, Spencer Plummer, Tony Ferguson,

John Parrot, Thom Robinson, ClassicStar, LLC, ClassicStar Farms,

LLC,   ClassicStar   Thoroughbreds   of   Kentucky,   ClassicStar   2004,


                                     8
ClassicStar     2004    Powerfoal      Stable,         ClassicStar        2005   PowerFoal

Stables, ClassicStar 2003 Racing Partnership, GeoStar Corp., FEEP,

GeoStar Equine Energy, Inc., GeoStar Financial Services, NELC, New

NEL, Terry Green and Strategic Opportunity Solutions, LLC. See

Complaint, 60, 425-435.         Thus, Parrott, the other moving defendants

whose    requests     for    relief    are       now   moot,       and   individuals      and

entities entirely unrelated to ClassicStar, such as Terry Green,

are the persons forming the Mare Lease Marketing Enterprise. While,

under the Adistinctness@ requirement, a corporation may not be

liable under section 1962(c) for participating in the affairs of an

enterprise that consists only of its own subdivisions, agents, or

members, and cannot join with its own members to undertake Aregular

corporate activity@ and thereby become an enterprise distinct from

itself, Davis v. Mutual Life Ins. Co., 6 F.3d 367, 377 (6th Cir.

1993), the situation is different when the enterprise consists of

individuals     and      entities       other          than    a     corporation=s        own

subdivisions, agents or members and undertakes activities other

than Aregular corporate activity,@.

        The facts of this case can be distinguished from Puckett and

Yellow    Bus   Lines       because    the       Complaint     does      not     allege    an

enterprise consisting solely of one corporation (or one union)

acting     by   and     through       its    employees.            The   distinctiveness

requirement is met because the Mare Lease Marketing Enterprise

consisted of several entities and individuals, including those


                                             9
outside the chain of corporate ownership of ClassicStar, GeoStar

and other ostensibly related entity defendants. Moreover, the

activities of the Mare Lease Marketing Enterprise were not the

Aregular corporate activities@ of ClassicStar, which were purportedly

breeding, raising and boarding thoroughbred horses, and the like. See, e.g.,

Complaint && 72, 82-84.    Thus, the Complaint adequately pleads the

element of Aenterprise.@

     That the conspirators include related corporations, such as

GeoStar and ClassicStar, and their officers, directors, managers

and/or employees, such as Ferguson, Robinson and Parrott, does not,

without    more,   mean   that   there   is   no     distinction   between    the

Apersons@ and the Aenterprise.@ For example, taking the averments of

the Complaint as true, GeoStar and ClassicStar are separate and

distinct legal entities, and thus separate and distinct Apersons@

for RICO purposes. Similarly, Ferguson, Robinson and Parrott are

both corporate owners/employees and natural persons, and they are

distinct from the corporation itself, a legally separate entity

with different rights on the facts before this Court.                        RICO

requires    no     more   Aseparateness@      than    that.   Cedric   Kushner

Promotions, Ltd. v. King, 533 U.S. 158, 163 (2001). An employee who

conducts the affairs of a corporation through illegal acts comes

within the terms of a statute that forbids any Aperson@ unlawfully

to conduct an Aenterprise.@ Id.

     With respect to the requisite predicate acts, which must be


                                     10
pleaded with particularity in accordance with Fed. R. Civ. P. 9(b),

the Court is satisfied.    Plaintiff has pleaded that each of the

defendants participated in a scheme to defraud knowing or having

reason to anticipate that use of the mail or wires would occur and

that each such use would further the fraudulent scheme. Advocacy

Org. for Patients and Providers v. Auto Club Ins. Ass’n, 176 F.3d

315, 322 (6th Cir. 1999); see also Breslin Realty Development Corp.

v. Shackner, 397 F.Supp.2d 390, 402 (E.D.N.Y. 2005)(in RICO cases,

it is not necessary to allege that each of multiple defendants

personally used the methods of communication, just that each caused

such use); Brewer v. Village of Old Field, 311 F.Supp.2d 390, 396-

97, 403-04 (E.D.N.Y. 2004) (where mail and wire fraud further a

larger   fraudulent   scheme,   Rule   9   only   requires   particular

delineation of circumstances constituting that scheme); Alumax Mill

Products, Inc. v. Krzysztofiak, No. 96 C 5012, 1997 WL 201555, *3

(N.D. Ill. 1997) (particularity requirements met by describing role

of each defendant in scheme); Sun Savings and Loan Assoc. v.

Dierdorff, 825 F.2d 187, 195-96 (9th Cir. 1987)(specific intent for

mail fraud may be shown by examining the scheme itself).

     Plaintiffs’ Complaint describes the scheme in detail, contrary

to Parrott’s assertion that it does not. Defendants pointing their

fingers at one another does not change that Plaintiffs have averred

in detail the sale of Mare Lease Programs consisting primarily of

thoroughbred breeding pairs that either did not exist or whose


                                  11
values were so inflated as to make them wholly fictional. The

Programs were nonetheless sold through promotion of both their

great profit potential and their alleged tax benefits, and Parrott,

among   others,   played   a   role   in   inducing   the   Plaintiffs   to

participate in the Programs, then accepted the benefits of the

Plaintiffs= participation with knowledge of the underlying fraud.

     Parrott’s alleged involvement in this scheme is averred in

sufficient detail as to give him more than fair notice of the

behavior underlying his respective liability. See Michaels Building

Co. v. Ameritrust Co., NA., 848 F.2d 674, 679 (6th Cir. 1988)

(explaining principal purpose of Rule 9(b) is to ensure that

defendant receives fair notice of the alleged misconduct in order

to prepare a responsive pleading). Parrott, along with Robinson,

was alleged to have been actively involved in the promotion of the

Mare Lease Programs, engaging salespeople to promote the programs,

reviewing and approving marketing materials containing the baseless

projected returns, and obtaining opinion letters from various

professionals to vouch for the tax aspects of the Programs. It is

enough to plead, as here, that he did so with knowledge of the

overselling and other fraudulent aspects of the Programs. Parrott

also vouched for the FEEP transaction by allowing himself to be

identified as a member of FEEP’s advisory committee, thus inducing

participants as to the stability of the FEEP alternative. In

addition, Plaintiffs aver that Parrott accepted the proceeds of the


                                      12
fraudulent scheme with knowledge of the fraud. This is enough to

satisfy the pleading with particularity requirement of Rule 9(b)

and state a claim against Parrott. See Michaels, 848 F.2d at 679

(principal   purpose   of   Rule   9(b)   is   to   ensure    that   defendant

receives fair notice of the alleged misconduct in order to prepare

a responsive pleading).

     In considering a motion to dismiss a complaint based on a

similarly structured scheme, the United States Court of Appeals for

the Eighth Circuit noted Ano one fact in isolation demonstrates

that there was a scheme to defraud. Rather, when the facts are

viewed in their entirety and inferences are made therefrom, a

scheme to defraud emerges.@ See Atlas Pile Driving Co. v. DiCon

Financial Co., 886 F.2d 986, 991 (8th Cir. 1989) (fraudulent aspect

of mail fraud measured non-technical standard and complaint stated

claim against parties each of whom had varying degrees of proximity

to misrepresentations but played part in effectuating the overall

scheme).   Because   each   defendant,    like      Parrott   in   this   case,

allegedly could foresee the use of the mail in the culmination of

the scheme, the complaint described the fraud with sufficient

particularity to withstand a motion to dismiss. Id.; see also

Alumax, 1997 WL 201555 at *3 (complaint Aadequately describes the

predicate acts with specificity since it adequately describes the

role each defendant is alleged to have played in the fraudulent

scheme@); Zito v. Leasecomm Corp., No. 02 Civ. 8074 GEL, 2004 WL


                                    13
2211650, *12 (S.D.N.Y. 2004) (time, place and speaker requirements

of Rule 9 become less rigid where complaint describes the nature

and the operation of the scheme in which defendants allegedly

participated).

     The Sixth Circuit has taken a similar approach to RICO claims

involving mail or wire fraud. In Mackenzie v. Murphy, 178 F.3d

1295, 1999 WL 115485 (6th Cir. 1999), the Avast majority@ of the

allegations   dealt   with    one   particular    defendant       who    actively

marketed the fraudulent investments. However, because the other

defendants allegedly Acaused@ the use of the mail by providing

advice and by vouching for the credibility of the other defendants,

the complaint in Murphy stated a RICO claim.             Because of their

knowledge and acquiescence in and support of the scheme, the

complaint describing the overall scheme stated a claim against

them, as well. Id., at *3.

     So   long   as   the    Complaint    also   described    a    pattern    of

racketeering activity by an enterprise to which the defendant

belonged, as here, that would be enough. Id., at *4.                    Parrott’s

alleged involvement goes far beyond merely vouching for ClassicStar

– rather he actively facilitated the overselling of the Programs

and participated in a pattern of mail and wire fraud through his

hiring activities in support of the scheme and acquiescence to the

use of his name to lend credibility to the alternative investments

proposed. He played a part in bringing about the numerous marketing


                                     14
and other mailings identified in the Complaint, or he could at

least foresee that such would occur, even if he did not send the

wires or place items in the mail himself. See Advocacy Org., 176

F.3d at 322.

     Additionally, the communications need not themselves contain

false information to serve as the basis for mail or wire fraud. See

Dana Corp. v. Blue Cross & Blue Shield Mutual of Southern Ohio, 900

F.2d 882, 886 (6th Cir. 1990) (Ainnocent mailings,@ which contain no

false information, or routine business communications may meet the

standard for mail fraud). Courts have consistently recognized that

mailings designed to collect the proceeds of a fraudulent scheme or

made by the scheme=s victims may satisfy this element. See United

States v. Duncan, 919 F.2d 981, 991-92 (5th Cir. 1990) (mailing of

payments   by   defrauded   insurance    companies   satisfied   mailing

element); United States v. Cavale, 688 F.2d 1098, 1112 (7th Cir.

1982) (mailing of checks by victim); see also United States v.

Regent Office Supply Co., 421 F.2d 1174, 1179 (2d Cir. 1970)

(citing Pereira v. United States, 347 U.S. 1, 8 (1954)) (receipt of

money in consummation of scheme to defraud within mail fraud

statute). Plaintiffs have alleged both types of communications.

     Allegedly,    the   invoices,      schedules,   illustrations   and

summaries sent by ClassicStar reflect the fraudulently inflated

values and misstatement regarding the tax aspects of the Programs,

and the payments made by Plaintiffs to ClassicStar obviously


                                  15
allowed for the collection of the fraudulently obtained proceeds.

The misrepresentations identified in the Complaint, made over the

phone or through the mail, directly resulted in the payments to

ClassicStar, a circumstance both foreseeable and intended by each

participant in the scheme.        The description of these activities in

the Complaint give Parrott ample notice of his culpable behavior

and satisfies the requirement that Plaintiffs plead the underlying

fraudulent acts with particularity. See also Kukuk v. Fredal, No.

99-CV-74014-DT,       2001   WL   1218557,     *5-6    (E.D.     Mich.       2001)

(allegations which would establish that defendant aided or abetted

fraud meet Rule 9 standards in motion to dismiss RICO claim).

     As to whether Plaintiffs have alleged that they have suffered

harm by reason of the investment or use of the proceeds of

racketeering in an enterprise in violation of 18 USC ' 1962(a),

Courts have broadly construed the terms Ainvestment@ or Ause,@

generally as only requiring proof that illegally derived funds

flowed   into   the    enterprise,@     St.   Paul    Mercury    Ins.    Co.    v.

Williamson, 224 F.3d 425, 441 (5th Cir. 2000) (citation omitted),

and not requiring any proof of direct or immediate use of the

racketeering derived income. United States v. McNary, 620 F.2d 621,

628 (7th Cir. 1980). Here, Plaintiffs suffered injury from the

Moving   Defendants=     investment     of    money   obtained    from       prior

racketeering    activity      against      previous    purchasers       of     the

deliberately overvalued Mare Lease Programs.


                                      16
     Courts have held that an 18 USC ' 1962(a) Ainvestment injury@

exists if the investment scheme or enterprise was funded with

monies from the defendants= racketeering activity against prior

victims. See Newmyer v. Philatelic Leasing, Ltd., 888 F.2d 385, 396

(6th Cir. 1989) (A(I)f the defendants used income derived from

racketeering activity in 1980 and 1981 to establish and operate the

alleged scam in which the plaintiffs put their money in 1982 and

1983, we do not see why it would be impossible for the plaintiffs

to show that they had been injured by a violation of ' 1962(a).@);

Williamson, 224 F.3d at 444 (finding that plaintiffs sufficiently

alleged injury from investment of prior racketeering proceeds into

the enterprise); Cook v. Easy Money of Kentucky, Inc., 196 F. Supp.

2d 508, 514 (W.D. Ky. 2001) (plaintiffs sufficiently pled '1962(a)

injury where the defendants received income from prior unlawful

debt collections and used the income to operate and expand the

enterprise). The Complaint alleges that from the outset ClassicStar

oversold the Mare Lease Programs by drastically inflating the value

of the thoroughbred breeding interests, selling Programs with a

total cost of tens of millions of dollars greater than the actual

thoroughbred interests owned by the defendants could support. The

income from these sales supported the Enterprise=s operations,

allowing for the creation of a legitimate façade that induced

Plaintiffs to purchase the overvalued Programs.

     Moreover, the Moving Defendants= investment or use of the


                                17
racketeering proceeds from earlier fraud to pay the next set of

investor-victims also made it much more difficult for Plaintiffs to

discover the fraudulent scheme. See Kmart Corporation v. Areeva,

Inc., Civil Case No. 04-40342, 2006 WL 2828572, *5 (E.D. Mich.

Sept. 29, 2006) (finding that plaintiff pled sufficient ' 1962(a)

injury where it alleged defendant used income generated from

initial racketeering enterprise to establish off-shore corporation,

making it more difficult for plaintiff to uncover defendant=s

fraud). By funneling the Enterprise money to GeoStar and to NELC,

particularly   by   way    of    the   circular    loan    structure      and    FEEP

interest    exchanges,     the    defendants      worked    to    conceal       their

fraudulent activities by obscuring the actual value of the equine

interests   and   the    Mare    Lease   Programs,    thus,      making    it    more

difficult for Plaintiffs to initially uncover the scheme and to

ultimately recover their money. Effectively, Plaintiffs allege that

Defendant Parrott played a role in a scheme which operated a closed

loop in the hopes of forestalling Plaintiffs’ knowledge of the

shortfalls that were inevitable due to the lack of underlying

breeding opportunities at the foundation.

     B.     Other Claims

     In light of all the above, Defendant Parrott’s argument that

Plaintiffs= claims      brought    under      the Colorado Organized Crime

Control Act, C.R.S. ' 18-17-104, must fail for the same reasons

that their RICO claims fail is unsupported.                Because Plaintiffs=


                                         18
Complaint alleges an enterprise, properly pleads an Ainvestment

injury@ and is sufficiently particularly plead as to the RICO

claims, the COCCA claims are sufficient and Parrott’s motion to

dismiss will be denied.      Similarly, because the predicate acts of

fraud for the purposes of RICO are sufficiently pleaded, Parrott’s

motion to dismiss claims of fraud and claims of theft by deception

and, for that matter, his argument that there is no need for an

accounting of his gains from these torts fail.         If Parrott reviewed

and approved of marketing materials used by ClassicStar, including

the    falsely   stated   projected   returns   and   misleading   attorney

opinion letters, he could have anticipated that participants would

rely on those materials, as well as FEEP documents, for example, in

deciding to participate in the Programs.        Plaintiffs aver that they

did.    The pleading concerning the scheme in the Complaint, notably

the fraudulent representations and Parrott’s connection to it all,

is enough to show that the claims are plausible on their face and

permit the Court to draw the reasonable inference that Parrott is

liable for the misconduct alleged. See Fed. R. Civ. P. 12(b)(6);

Twombly, 550 U.S. at 555-56; Iqbal, 556 U.S. at 678.

                                      IV.

       Accordingly, and for all of the reasons stated above, IT IS

ORDERED that John Parrott’s Motion to Dismiss shall be and the

same hereby is DENIED.

       This the 18th day of January, 2019.


                                      19
20
